Citation Nr: 1734412	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  16-59 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess 30 percent disabling for a generalized anxiety disorder.

2.  Entitlement to an earlier effective date for service connection for a generalized anxiety disorder, prior to February 4, 2010.

3.  Entitlement to an evaluation in excess of 40 percent disabling for a chronic lumbar strain.

4.  Entitlement to an evaluation in excess of 10 percent disabling for right-sided sciatica.

5.  Entitlement to service connection for an unspecified neurological condition.

6.  Entitlement to a total disability rating based upon individual unemployability.



REPRESENTATION

Appellant represented by:	Lori Chism


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Army from October 1963 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board or BVA) from a September 2013 and July 2016 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

With regard to the claim for an unspecified neurological condition, the Board notes that the Veteran has been granted service connection for a chronic lumbar strain with right-sided sciatica, the latter of which is a neurological condition.  Although the Veteran contends that he is entitled to service connection for a separate, unspecified neurological condition, the manifestation of symptoms related to the allege condition are unclear.  Nevertheless, given the Veteran's November 2016 VA Form 9 Appeal to the Board of Veterans' Appeals, numerous Statements in Support of Claim, and an August 2016 notice of disagreement suggesting that he experiences generalized neurological symptoms which require further evaluation, the Board has expanded this issue to include any neurological condition and/or impairments of motor, sensory, and mental function to include their residuals.  38 § C.F.R. 4.124a (2016).  Thus, characterizing the claim as such ensures that any other symptoms not contemplated by the disabilities for which service connection has been established will be duly considered by this avenue of service connection as well.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2016).   

Accordingly, service connection for an unspecified neurological condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The issues of entitlement to a TDIU requires additional development, and is also REMANDED to AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's generalized anxiety disorder has not been manifested by social and occupational impairment with reduced reliability and productivity, panic attacks more than once per week, or difficulty in establishing and maintaining effective work and social relationships at any time during the period on appeal.

2.  The Veteran filed a new claim for service connection for a generalized anxiety disorder on February 4, 2010.  Service connection was granted from the date of receipt that claim.

3.  Prior to February 4, 2010, there is no other document that can be construed as a claim, formal or informal, for service connection for a generalized anxiety disorder.

4.  Throughout the period on appeal, the Veteran's chronic lumbar strain has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.

5.  The Veteran's right-sided sciatica more closely approximates moderate neuritis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent disabling for a generalized anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400(o), 4.3, 4.7, 4.130, Diagnostic Code 9413 (2016).  

2.  The criteria for an earlier effective date for service connection for a generalized anxiety disability have not been not met.  38 U.S.C.A. §§ 5110 , 5107 (West 2014); 38 C.F.R. §3.400 (2016).

3.  The criteria for an evaluation in excess of 40 percent disabling for chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes (DC) 5237 (2016).

4.  The criteria for an evaluation of 20 percent disabling for right-sided sciatica have been met.  38 U.S.C.A. § 1155, 5017 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.71a, 4.124a, Diagnostic Code (DC) 8720 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and to Notify

VA has substantially complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the July 2016 of Board of Veterans' Appeals (BVA) remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).


Increased rating for generalized anxiety disorder 

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2016).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016). 

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged." See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007). 

In this case, the Veteran contends that the current severity of his symptoms warrants an evaluation of 100 percent disabling.  He further contends that prior VA examinations failed to adequately assess the severity of his symptoms and thus, a new examination is required.

The criteria for evaluating generalized anxiety disorder are found at 38 C.F.R. § 4.130, DC 9413 (2016).

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name. Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126 (a) (2016).

After review of the evidence, the Board finds that the current evaluation of 30 percent disabling is the appropriate rating for the Veteran's generalized anxiety disorder, for the entire period on appeal.  The Veteran has occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  38 C.F.R. § 4.130 (2016).  There is no evidence and the Veteran does not contend that his symptoms have worsened such that a new examination is warranted. 

Review of the record indicates that the Veteran has a history of symptoms related to anxiety.  Service treatment records note the Veteran's nervousness in service.  Post service VA treatment records indicate numerous complaints of symptoms related to anxiety, however, there is no evidence that the Veteran participates in any form of mental health treatment beyond use of psychiatric medications, Zolpidem and Citalopram, which were prescribed by his primary care physician. 

In a September 2016 VA examination, the VA examiner continued the prior diagnosis of generalized anxiety disorder.  During the clinical evaluation, the Veteran reported symptoms including anxiety, declining interest in social/leisure activities, chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  He also referenced excessive stress due to his increasing responsibilities for household tasks and his concern regarding his wife's declining health.   Behavioral observations indicate that the Veteran appeared alert, oriented as to time and place, with congruent affect and logical thought processes.  The Veteran's mood was described as irritable and at times, agitated.  He denied suicidal ideation, current/past hallucinations, delusions, or paranoia.  Upon review of the clinical findings and relevant evidence, the examiner opined that the Veteran shows occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.   No change in diagnosis or severity of symptoms was reported or indicated.  The Veteran was deemed competent to manage his own finances, however, it was noted that his symptoms are moderate in severity and evidence some difficulty in coping with chronic stressors and interpersonal interactions.

While the Board acknowledges the Veteran's competence to describe the current severity of his symptoms, lay persons they are not competent to consider complex medical questions to include assessments of the nature and severity of the symptoms for purposes of establishing an increased rating claim or render a complex medical opinion or diagnosis in the absence of proof of relevant training and expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377.  The evidence of record does not show that the Veteran's generalized anxiety disorder results in total occupational and social impairment, or that a 100 percent rating is warranted. Id.  It also fails to show occupational and social impairment with reduced reliability and productivity as evidenced by symptoms such as flattened affect, disturbance of mood and motivation, panic attacks more than once per week, and difficulty establishing or maintain effective relationships such that a 50 percent evaluation is required.

Moreover, the most recent VA examination shows that the Veteran is oriented to person, time, and place.  His thoughts are organized and coherent, although he was noted as having some problems with distractions.  The Veteran's ability to handle his own funds and manage household duties was also noted.  In sum, his symptoms are mild in severity and the Board does not find that they near approximation of a higher evaluation nor a level of severity sufficient to be deemed totally disabling.

The Board also finds that referral for extraschedular consideration is not warranted, as the Veteran's symptoms are contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App, 111 (2008).  Here, the Veteran's symptoms are rated based on the extent of social and occupational impairment they cause.  There is no evidence that the rating criterion fails to reasonably describe his disability level, symptomatology, or that the assigned evaluation is inadequate to compensate the Veteran's disability.  Thun, 22 Vet. App. at 115.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321 (b) (1) (2014).  There is also no indication that the Veteran's generalized anxiety disorder combines with his other service connected disabilities so as to create an unusual disability picture or additional, uncompensated, symptoms.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for extraschedular consideration is not warranted.

Earlier effective date

The RO has assigned an effective date of February 4, 2010, for the award of service connection for a generalized anxiety disorder, based upon the date of receipt of the Veteran's statement in support asserting this claim. He seeks the assignment of an earlier effective date.  Based upon a complete review of the evidence, and for the reasons discussed below, the Board finds that the currently assigned effective date of February 4, 2010, is the earliest effect date assignable for service connection for a generalized anxiety disorder.

The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service. Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1) (West 2014); 38 C.F.R. § 3.400 (b)(2)(i) (2016).  If the grant is based on a claim which has been finally denied and subsequently reopened by the receipt of new and material evidence, the effective date is the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 
38 C.F.R. § 3.400 (q), (r) (2016).

The Veteran has not alleged that he filed a claim or had an informal communication asserting his entitlement to service connection for a generalized anxiety disorder prior to his most recent claim, which was received on February 4, 2010.  38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. §§ 3.1 (b), 3.151(a), 3.155 (2016).  Accordingly, the Board finds that the assignment of an earlier effective date is not warranted.

Increased rating for chronic lumbar strain

During the appellate period, the Veteran's service-connected chronic lumbar strain has been rated as 40 percent disabling under DC 5237, effective August 9, 2004.  Per the Veteran's August 2016 notice of disagreement, the Veteran contends that he is entitled to an evaluation of 100 percent disabling.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court of Appeals for Veterans Claims (the Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40 (2016)), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 (2016)).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59 (2016), which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011). 

All spine disabilities are rated under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).   The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 40 to 100 percent evaluation for unfavorable ankylosis of the spine. Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. 
 § 4.25 (2016).  The incapacitating episode rating scheme set forth in Diagnostic Code 5243 is nearly the same as that utilized in the 2002 version of Diagnostic Code 5293. 

The current rating criteria define normal range of motion for the various spinal segments for VA compensation purposes. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion. See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003). 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 IVDS. 

Under the general rating formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

Unfavorable ankylosis of the entire spine..................100 

Unfavorable ankylosis of the entire thoracolumbar spine ......................................................................................50 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbarspine.......................................................40 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..............................................................................30 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis........................................................................20 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height............................................................................10 

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id. 

Note 2 provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2. Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id. 

Note 4 provides that each range of motion measurement should be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

Note 6 provides that disability of the thoracolumbar and cervical spine segments will be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id. 

IVDS should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 

In order to warrant a disability rating in excess of 50 percent, the Veteran's chronic lumbar strain must be manifested unfavorable ankylosis.  The record does not reflect the required symptomology. 

The Veteran's private and VA treatment records show numerous complaints of low back and right lower extremity pain.  His condition has been treated with oral prescription medications and over-the-counter nonsteroidal anti-inflammatory drugs (NSAIDs). 

In January 2007, the Veteran was afforded a VA examination to assess the nature and etiology of his lumbar spine condition.  During the evaluation, the Veteran was observed as walking with a limp as to the right lower extremity.  His ability to toe walk was limited to the left side. A healed surgical scar to the lower lumbar area was observed and the Veteran reported muscle spasms in the area with limited motion.  His range of motion for bending was noted as 25 degrees vertically which was limited to 20 degrees after three repetitions.  Side bending was limited to 25 degrees to the left side, 15 degrees to the right side, with rotation limited to 20 degrees to the left, 15 degrees to the right, and extension limited to 0 degrees.  X-ray films revealed some spondylitis changes and narrowing of the L5-S1 disc.  Thus, the examiner diagnosed the Veteran with a chronic lumbar sprain with right-sided sciatica.

A private treatment record, dated April 2007, indicates that an evaluation of the cervical spine was performed and found no acute fracture, spondylolisthesis, or significant radiographic abnormalities.  However, degenerative changes at the C4-C5 were discovered.

A subsequent VA examination was conducted in September 2016, in which the examiner concluded that the Veteran's prior diagnosis remained unchanged.  No flare-ups or incapacitating episodes were reported.  On examination, the Veteran's forward flexion was limited to 10-40 degrees, extension at 0 degrees, right lateral flexion limited to 10 degrees, left lateral flexion limited to 5 degrees, and lateral rotation limited to 15 degrees bilaterally.  Pain was exhibited with all range of motion testing.  An abnormal range of motion was noted as interfering with bending.  Objective evidence of localized tenderness or pain on palpation was noted.  The examiner stated concluded that it resulted in an abnormal gait or spinal contour.  There was no change in range of motion due to repetitive use testing.  Additional factors contributing to the Veteran's condition include less movement than normal, instability of station, disturbance of locomotion, and interference with standing.  The examiner recognized the likelihood of a progression from the Veteran's original strain due to disc pathology as evidenced by the moderate localized tenderness indicated to the lower spine, it was nevertheless concluded that the original diagnosis remained unchanged. 

The Board acknowledges the Veteran's August 2016 notice of disagreement asserting his entitlement to a 100 percent evaluation, as well as statements in support which contend that prior VA medical evaluations were inadequate and the Veteran is entitled to new examinations.  While lay persons are competent to report on observable symptoms, lay persons are not competent to consider complex medical questions or render a complex medical opinions or diagnoses in the absence of proof of relevant training and expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377.  Here, there is no evidence that the VA examiner's conclusions were based on inadequate analysis or lacked sound reasoning.  Therefore, the Board is entitled to assume the competence of a VA examiner. Cox v. Nicholson, 20 Vet. App. 563, 569 (2007). 

In this case, the Board finds that the VA examiner based an opinion on the evidence of record, including medical evidence and statements submitted by the Veteran and provided the information necessary to adjudicate the claim. Thus, the Board finds the Veteran's VA examinations to be adequate. 

Further, because there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine, an increased evaluation is not warranted.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the Veteran's claim.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that referral for extraschedular consideration is not warranted, as the Veteran's symptoms are contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App, 111 (2008).  There is also no indication that the Veteran's service connected-lumbar spine condition combines with his other service connected disabilities so as to create an unusual disability picture or additional, uncompensated, symptoms.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for extraschedular consideration is not warranted.

Increased rating right- sided sciatica

The rating schedule provides the following guidance in evaluating the severity of disabilities of peripheral nerves.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain [at times excruciating] is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  See 38 C.F.R. § 4.123 (2016).  Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. See 38 C.F.R. § 4.124 (2016).

Neuropathy, neuritis and neuralgia of the sciatic nerve is rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).  The rating criteria are as follows: a rating of 10 percent is assigned for mild incomplete paralysis of the sciatic nerve; a rating of 20 percent is assigned for moderate incomplete paralysis of the nerve; a rating of 40 percent is assigned for moderately severe incomplete paralysis of the nerve; a rating of 60 percent is assigned for severe incomplete paralysis of the nerve, with marked muscular atrophy; and a rating of 80 percent is assigned for complete paralysis of the sciatic nerve, when the foot dangles and drops; no active movement possible of muscles below the knee; flexion of knee weakened or (very rarely) lost.  Id. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be at the mild, or at most moderate, degree.  Id.

In this case, the Veteran's right-sided sciatica has been evaluated at 10 percent disabling under DC 8720, which pertains to neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a (2016).  In an August 2016 notice of disagreement, the Veteran contends that he is entitled to an evaluation of 100 percent disabling.

After reviewing the evidence, the Board finds that 20 percent evaluation for moderate incomplete paralysis of the sciatic nerve is warranted, but no higher.

In January 2007, the Veteran was afforded a VA examination.  Upon conclusion of the clinical evaluation, the examiner opined his symptoms were mild.  He documented the Veteran's difficulty bending, walking, and standing for extended periods. The examination report noted a limp as to the right lower extremity, an inability to toe walk on the right side, and a healed surgical scar to the lower lumbar area with limited motion.  The Veteran only complained of numbness of the feet.  The Veteran's range of motion for bending was noted as 25 degrees vertically which was limited to 20 degrees after three repetitions.  Side bending was limited to 25 degrees to the left side, 15 degrees to the right side, with rotation limited to 20 degrees to the left, 15 degrees to the right, and extension limited to 0 degrees.  X -ray films revealed some spondylitis changes and narrowing of the L5-S1 disk.  Thus, the examiner diagnosed the Veteran with a chronic lumbar sprain with right-sided sciatica. 

In a subsequent examination, September 2016, the examiner noted the likelihood that the Veteran's original strain progressed to disc pathology with moderate localized tenderness to the lower spine, however, the original diagnosis remained unchanged.  The Veteran's current symptoms difficulty lift, standing, and walking.  He denied the experience of incapacitating episodes, use of assistance devices.  There no evidence ankylosis or abnormal muscle strength.  Mild radicular pain including numbness and intermittent pain was noted as to the right lower extremity.  The examiner noted a mild change in pathology of the Veteran's condition due to a lumbar spine disc rupture.  

The Board acknowledges the Veteran's assertion that his symptoms warrant an evaluation of 100 percent disabling.  Private and VA treatment records contain numerous complaints of pain related to the Veteran's service-connected lumbar spine and right-sided sciatica conditions.  Unfortunately, neither his treatment medical records nor his VA examinations contain evidence of symptoms of a severity that would support a 100 percent evaluation.  While lay persons are generally deemed competent to report on matters within their personal knowledge including observable symptoms, they are not competent to consider complex medical questions to include assessments of the nature and severity of the symptoms for purposes of establishing an increased rating claim or render a complex medical opinion or diagnosis in the absence of proof of relevant training and expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377.  Therefore, the Board affords more probative weight the VA examiner's findings.

Noting the examiner's acknowledgement of the change in pathology of the Veterans' condition, the Board finds that Veteran's symptoms more closely approximates moderate rather than mild sciatica and in resolving all doubt in his favor, a 20 percent evaluation is granted.  The Board notes that a maximum evaluation of 80 percent is assignable for complete paralysis whenever the foot dangles and drops and no active movement of the muscles is possible below the knee with weakened flexion.  In order for a 100 percent evaluation to be assigned, there must be evidence of loss of use of both feet (due to a service connected disability).  The record does not reveal that the Veteran's current symptoms support an evaluation higher than 20 percent disabling. 


ORDER

The Veteran's claim for entitlement to an evaluation in excess 30 percent disabling for a generalized anxiety disorder is denied.

The Veteran's claim for entitlement to an earlier effective date for service connection for a generalized anxiety disorder, prior to February 4, 2010, is denied.

The Veteran's claim for entitlement to an evaluation in excess of 40 percent disabling for a chronic lumbar strain is denied.

The Veteran's claim for entitlement to an evaluation in excess of 10 percent disabling for right-sided sciatica is granted.  An evaluation of 20 percent disabling is assigned, but no higher.

REMAND

Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Service connection for an unspecified neurological condition

The Veteran's contends that he suffers from an unspecified neurological condition.  Review of the record indicates that the Veteran is currently service connected for right-sided sciatica, a neurological condition.   The September 2016 VA examination continued the prior diagnosis of mild right-sided sciatica, despite an indication of decreased sensory in the Veteran's right foot and toes.  There was no specific reference to the Veteran's complaints of an unspecified neurological condition or identification of any specific symptoms.  However, the Veteran's November 2016 VA Form 9 Appeal to the Board of Veterans' Appeals, numerous statements in support of claim, and an August 2016 notice of disagreement all suggest that the Veteran experiences generalized neurological symptoms which require further evaluation.  In an August 2000 private treatment note, an unspecified neurological weakness was noted; however, there is no evidence that additional testing or evaluation was conducted.  A subsequent note, in April 2007, references a normal neurological exam.  Review of the record does not indicate that a VA examiner addressed the Veteran's specific contentions or identified any specific complaints of symptoms. 

Consequently, a new VA examination and opinion must be arranged to address the issue of whether the Veteran suffers from an unspecified generalized neurological condition under § 4.124a that is not already accounted for by his service connected disabilities or other diagnoses. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board notes that it would be impermissible pyramiding to assign a separate rating for a neurological condition under DC 8520.  38 C.F.R. § 4.14 (2016).

Entitlement to a TDIU

The Board notes that the Veteran's November 2016 Appeal to the Board asserts his disagreement with all previous denials and rating decisions, and further asserts his entitlement to service connection for an unspecified  neurological condition and for a TDIU.  In a July 2017 statement of the case, the RO denied the Veteran's claim to for a TDIU based on the Veteran's failure to provide requested documentation (dated September 2016) necessary to establish the claim.  A Decision Review Officer (DRO) decision, issued on the same date, reaffirms the Veteran's failure to provide employment status and related documentation in support his claim for a TDIU.  A subsequent request for information was forwarded to the Veteran in August 2017.  Review of the claims file indicates that an additional communication was attempted was made by phone in the same month.  Because the evidence suggests that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment, further development is required to ensure that the Veteran's claim for TDIU is afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination before an appropriate physician to assess the nature and etiology of the Veteran's unspecified generalized neurological condition.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  The examiner is to perform all indicated tests and studies.  The examiner should also identify and describe all symptoms discovered.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  

2.  Contemporaneously with the above, ask the Veteran to complete an Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  Advise him that information on whether he is still employed, the dates of retirement, and information on his yearly income while working as a bailiff would be helpful in adjudicating this claim.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be re-adjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112
 (West 2014).




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


